Citation Nr: 0617791	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to February 
1980.  

This case came initially to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO.  

The veteran appeared before the undersigned Veterans Law 
Judge for a hearing held at the RO in July 2003.  

In January 2004, the Board remanded the veteran's claim for 
additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran failed to report without explanation for an 
examination scheduled in February to evaluate the current 
severity of the service-connected hearing disability.  

2.  The service-connected hearing disability is not shown by 
the available evidence to be productive of worse than level I 
hearing acuity in the right ear or level I hearing acuity on 
the left.  




CONCLUSION OF LAW

The criteria for the assignment of an increased, compensable 
rating for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.665, 4.3, 4.7, 4.85 including 
Diagnostic Code 6100, 4.86 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide, upon the submission of a 
substantially complete application for benefits, for an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a 
decision on the veteran's claim has been accomplished.  

Likewise, considering the record in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
also finds that all notification and development actions 
needed to adjudicate the veteran's claim for an increased 
(compensable) rating for bilateral hearing loss has also been 
accomplished.  

In this respect, through notice letters dated in February 
2005 and November 2005, the September 2002 Statement of the 
Case (SOC), and the March 2006 Supplemental Statement of the 
Case (SSOC), the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claim.  

After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  

The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The veteran was asked to submit to the RO evidence 
in his possession pertinent to his increased rating claim.  
However, the veteran was unresponsive to the February 2006 
letter and failed to report to his scheduled VA examination.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated, the four content-of-notice requirements 
have been met in this instance.  

The Board also notes that, although the complete notice 
required by VCAA may not have been provided until after the 
RO adjudicated the appellant's claim(s), "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini, 18 Vet. App. at 122.  

In addition, the SOC, SSOC, and the RO notice letters and 
Board remand provided the veteran with notification that he 
must submit evidence that the degree of his service- 
connected disability is worse than currently rated.  Since an 
increased rating is being denied, there is no controversy in 
the current case regarding the effective date of the award.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  

Furthermore, the veteran has been provided with VA 
audiological examinations; the reports of which are also 
associated with claims file.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, the veteran was scheduled for a VA examination 
in February 2006 to obtain a more accurate disability picture 
of his service-connected bilateral hearing loss.  However, 
the veteran failed to report or show good cause for his not 
appearing.  

Under the provisions of 38 C.F.R. § 3.655, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86. When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).  

The Board notes that the RO received the veteran's claim for 
increase in July 2001.  

By way of history, in a July 1987 rating decision, the RO 
granted service connection and assigned a noncompensable 
evaluation for service-connected hearing loss, effective on 
February 12, 1987.  The no percent rating was continued by 
the RO in a July 1989 rating decision.  The veteran has 
testified to a worsening of his bilateral hearing loss 
disability.  

The VA treatment records dated from 2000 to 2002 were 
reviewed.  The Board notes that the veteran was reported to 
be a good candidate for hearing aids.  In an otolaryngology 
consult report dated in March 2001, the veteran reported 
gradual decreased hearing over the past five years with a 
history of in-service noise exposure from artillery.  

The examiner referred to a November 2000 audiogram in which 
the veteran was noted to have mild conductive bilateral 
hearing loss with 100 percent speech discrimination.  

On the authorized audiological evaluation in December 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
20
25
LEFT
50
45
40
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
average puretone threshold was 28 in the right ear and 40 in 
the left ear.  

In a January 2003 language/learning evaluation, the veteran 
reported that his hearing loss bothered him and caused him to 
be easily distracted.  There was no discernible information 
on whether his hearing impairment affected his ability to 
learn or communicate in this report.  

On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
30
25
LEFT
50
45
40
35
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  The 
average pure tone threshold was 29 Hertz in the right ear and 
40 Hertz in the left ear.  

The veteran reported complaints of tinnitus and decreased 
hearing in both ears.  It was noted that the veteran had in-
service artillery noise exposure with no occupational or 
recreational noise exposure.  

The examiner's diagnosis was that of a mild sensorineural 
hearing loss in the right ear and a mild to moderate 
conductive loss in the left ear.  The examiner noted that the 
veteran's audiogram scores would not improve.  

Applying the results of the veteran's most recent 
audiological evaluations in December 2001 and June 2003 to 
Table VI, reveals no worse than Level I hearing acuity in the 
right or left ear.  

As such, application of the above noted Level findings to 
Table VII results in a noncompensable (no percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board also points out that, based on audiological testing 
in June 2003 the evidence does not reflect pure tone 
thresholds meeting the definition of hearing impairment under 
38 C.F.R. § 4.86(a) or (b).  The puretone thresholds recorded 
do not reflect each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) as being 55 decibels or more, or 30 
dBs or less at 1000 Hz and 70 dBs or more at 2000 Hz. See 38 
C.F.R. § 4.86(a), (b).  Thus, consideration of Table VIa is 
not warranted.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  

Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

In other words, the Board is bound by law to apply VA's 
rating schedule based on the veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  Given the method of deriving ratings for service-
connected hearing loss, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


